DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/23/2022 is being entered. Claims 1-21 are pending. Claims 1-20 are currently amended. Claim 21 is new. The amendment overcomes the 35 U.S.C. 102 rejection. However, responsive to the amendment, a further search has provided a new reference teaching the limitation(s). The claims now stand rejected under 35 U.S.C. 103. Therefore, this rejection has been made final responsive to the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-9, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over DeRuyck et al. (U.S. Publication No. 2016/0046298 A1) hereinafter DeRuyck further in view of Victor et al. (U.S. Publication No. 2010/0033333 A1) hereinafter Victor.

Regarding claim 1, DeRuyck discloses an assistance system that executes processing relating to a behavior model [see Paragraph 0083 - discusses that the processing is for a driver behavior model of a vehicle (see Paragraph 0041 – discusses driver behavior model)], comprising:
a processor [see Paragraph 0045 – discusses a processor]; and 
a memory coupled to the processor [see Paragraph 0045 – discusses the processor coupled to a memory], the memory storing a program that [see Paragraph 0045 – discusses that the memory stores executable software/algorithms], when executed by the processor, causes the assistance system to:
receive inputs of detected information [see Paragraph 0080 - discusses detecting information related to driver movements];
determine two or more information items affecting accuracy of the first behavior model, on the basis of the detected information [see Paragraph 0080 - discusses acquiring driver history, vehicle information (see Paragraph 0081 - discusses acquiring vehicle information (objects close to the vehicle)), driver context and previously detected driver behavior (see Paragraph 0044 - discusses that the behaviors are related to fatigue and falling asleep) to determine/adapt a probability of occurrence of a driver behavior event when detected driver movements are detected]; 
determine whether or not to execute the first processing on the basis of the two or more information items [see Paragraph 0080 - discusses comparing the probability of the occurrence to a threshold probability which is based on driver history, vehicle information (see Paragraph 0081 - discusses acquiring vehicle information (objects close to the vehicle)), driver context and previously detected driver behavior (see Paragraph 0044 - discusses that the behaviors are related to fatigue and falling asleep) ]; 
execute the first processing relating to the first behavior model in response to determining to execute the first processing [see Paragraph 0083 - discusses that if the probability of the driver behavior is greater than a threshold then the driver history is updated to include information about the detected driver behavior],
not execute the first processing relating to the first behavior model in response to determining to not execute processing [see Figure 13 below - depicts that when the threshold is not exceeded, then the driver history is not updated]; and 


    PNG
    media_image1.png
    612
    537
    media_image1.png
    Greyscale

Figure 13 of DeRuyck

output, to a reporting device on the vehicle [see Paragraph 0107 - discusses that a vehicle event detector analyzes driver movement data to determine if a predetermined threshold has been exceeded, if so then vehicle alert data is displayed to a driver (see 1380)].

However, DeRuyck fails to disclose output, to a reporting device on the vehicle, a determination result indicating whether or not the first processing is to be executed, and values indicated by the two or more information items, the reporting device configured to concurrently display the determination result and the values.

	Victor discloses: 
output, to a reporting device on the vehicle, a determination result indicating whether or not first processing is to be executed [see Paragraph 0184 - discusses that if it is detected that a driver is attentive (threshold below), then the warning is cancelled. If the threshold is above, then the warning is presented], and values indicated by the two or more information items [see Figure 19 below - depicts a travel difficulty (forward collision warning) and driver attentiveness (wakefulness) with regard to eyes on/off road that is displayed in real time to a driver], 

    PNG
    media_image2.png
    295
    323
    media_image2.png
    Greyscale

Figure 19 of Victor

the reporting device configured to concurrently display the determination result and the values [see Figure 19 above – depicts that the warnings (determination result) are displayed along with the values for travel difficulty (forward collision warning) and driver attentiveness (wakefulness) eyes on/off road].
Victor suggests that by providing feedback to a driver, the performance of the driver is enhanced [see Paragraph 0173].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display as taught by DeRuyck to include feedback in the form of a determination result and values as taught by Victor in order to enhance performance of the driver [Victor, see Paragraph 0173].

	Regarding claim 2, DeRuyck and Victor disclose the invention with respect to claim 1. DeRuyck further discloses wherein the program, when executed by the processor, causes the assistance system [see Paragraph 0083 - discusses that the processing is for a driver behavior model of a vehicle (see Paragraph 0041 – discusses driver behavior model)] to determine, as the two or more information items affecting the accuracy of the first behavior model, at least two information items from among a travel difficulty level of the vehicle [see Paragraphs 0081-0082 - discusses acquiring vehicle information (see Paragraph 0081 - discusses acquiring vehicle information (objects close to the vehicle)), driver context (traffic information)], a wakefulness level of a driver [see Paragraph 0080 – discusses previously detected driver behavior (see Paragraph 0044 - discusses that the behaviors are related to fatigue and falling asleep)], and a driving proficiency level of the driver [see Paragraph 0081 - discusses acquiring driver history (see Paragraphs 0040 and 0102 - discusses proficiency of the drivers ability))].

Regarding claim 4, DeRuyck and Victor disclose the invention with respect to claim 2. DeRuyck further discloses wherein the program, when executed by the processor, causes the assistance system to determine the wakefulness level of the driver [see Paragraph 0080 – discusses acquiring previously detected driver behavior (see Paragraph 0044 - discusses that the behaviors are related to fatigue and falling asleep)], and make a determination to not execute the first processing if the wakefulness level is below a threshold value [see Paragraphs 0085 and 0087-0088 - discusses fatigue/sleep driver behaviors, and if a value is greater than a threshold rate, then processing continues (if the value is less than a threshold, then processing ends), see Paragraph 0080 - discusses that previous previously detected driver behavior (see Paragraph 0044 - discusses that the behaviors are related to fatigue and falling asleep) is used to adapt a threshold for comparison].

	Regarding claim 5, DeRuyck and Victor disclose the invention with respect to claim 2. DeRuyck further discloses wherein the program, when executed by the processor, causes the assistance system to determine the driving proficiency level of the driver, and make a determination to not execute the first processing if the driving proficiency level is below a threshold value [see Paragraph 0080 - discusses acquiring driver history (see Paragraph 0040 - discusses proficiency of the drivers ability), and if the probability is below a threshold the driver history is not updated (not processed)].

Regarding claim 6, DeRuyck and Victor disclose the invention with respect to claim 2. DeRuyck further discloses wherein the program, when executed by the processor, causes the assistance system to determine, as the two or more information items affecting the accuracy of the first behavior model, three information items including the travel difficulty level of the vehicle [see Paragraph 0081 - discusses that vehicle information is gathered (objects close to the vehicle), and a probability threshold is determined], the wakefulness level of the driver [see Paragraph 0080 – discusses acquiring previously detected driver behavior (see Paragraph 0044 - discusses that the behaviors are related to fatigue and falling asleep)], and the driving proficiency level of the driver [see Paragraph 0080 - discusses acquiring driver history (see Paragraphs 0040 and 0102 - discusses proficiency of the drivers ability)], and the determine whether or not to execute the first processing on the basis of a combination of the three information items [see Paragraph 0080 – discusses comparing to a probability threshold that is set based on the acquired information].

Regarding claim 7, DeRuyck and Victor disclose the invention with respect to claim 2. DeRuyck further discloses wherein the program, when executed by the processor, causes the assistance system to determine the travel difficulty level of the vehicle [see Paragraph 0105 - discusses detecting a vehicle event (see Paragraphs 0106-0107 - discusses the sensor data collected such as a following distance (collision distance) and vehicle data such as sudden accelerations/decelerations)] and the wakefulness level of the driver [see Paragraph 0105 - discusses corroborating the vehicle event using driver movement data], and in a case where the travel difficulty level is equal to or less than a first threshold value [see Paragraph 0105 - discusses a threshold is established for triggering the vehicle event)], make a determination to not execute the first processing if the wakefulness level is below a second threshold value or the wakefulness level is above a third threshold value (that is greater than the second threshold value) [see Paragraph 0087 – discusses thresholds for detecting driver movement behavior (fatigue and sleeping behaviors), if the eyes are not closed for a threshold period (first threshold), then the blink rate is checked (second threshold), if the blink rate of the eyes is less than a threshold, then the system checks for other movements such as yawning (third threshold) and/or head position (fourth threshold), and if the combined thresholds do not indicate fatigue (below threshold) action is not taken (processing ends)].

Regarding claim 8, DeRuyck and Victor disclose the invention with respect to claim 2. DeRuyck further discloses wherein the program, when executed by the processor, causes the assistance system to determine the travel difficulty level of the vehicle [see Paragraph 0105 - discusses detecting a vehicle event (see Paragraphs 0106-0107 - discusses the sensor data collected such as a following distance (collision distance) and vehicle data such as sudden accelerations/decelerations)] and the wakefulness level of the driver [see Paragraph 0105 - discusses corroborating the vehicle event using driver movement data], and in a case where the travel difficulty level is above a first threshold value [see Paragraph 0105 - discusses a threshold is established for triggering the vehicle event)], make a determination to not execute the first processing if the wakefulness level is below a second threshold value [see Paragraph 0087 – discusses thresholds for detecting driver movement behavior (fatigue and sleeping behaviors), if the eyes are not closed for a threshold period (first threshold), then the blink rate is checked (second criteria), if the blink rate of the eyes is less than a threshold, then the system checks for other movements such as yawning (third criteria), and if yawning is below a threshold then processing proceeds to head position (fourth criteria) to check threshold, and if the combined thresholds do not indicate fatigue (below second threshold) action is not taken (processing of fatigue ends)].

Regarding claim 9, DeRuyck and Victor disclose the invention with respect to claim 2. DeRuyck further discloses wherein the program, when executed by the processor, causes the assistance system to determine the wakefulness level of the driver [see Paragraph 0080 – discusses previously detected driver behavior (see Paragraph 0044 - discusses that the behaviors are related to fatigue and falling asleep)] and the driving proficiency level of the driver [see Paragraph 0080 - discusses acquiring driver history (see Paragraph 0040 - discusses proficiency of the drivers ability)], set a threshold value lower as the driving proficiency level increases [see Paragraph 0082 - discusses decreasing a threshold value when a driver profile from the driver history (see Paragraphs 0040 and 0102 - discusses proficiency of the drivers ability) does not match based on the operation of the vehicle] make a determination to not execute the first processing if the wakefulness level is below the threshold value [see Paragraph 0080 - discusses acquiring driver history and previously detected driver behaviors (fatigue/sleeping) to determine/adapt a probability of occurrence of a driver behavior event when detected driver movements are detected, and see Paragraph 0080 - discusses comparing the probability of the occurrence to a threshold probability, and see Figure 13 below - depicts that when the threshold is not exceeded, then the driver history is not updated].

	Claim 19 is analogous to claim 1 and is rejected applying DeRuyck in view of Victor
Claim 20 is analogous to claim 1 and is rejected applying DeRuyck in view of Victor

Regarding claim 21, DeRuyck and Victor disclose the invention with respect to claim 1. DeRuyck further discloses wherein the first processing is learning or estimation processing for the first behavior model [see Paragraph 0063 – discusses that a support vector machine learns and refines the driver behavior model over time].

Claims 3 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeRuyck in view of Victor further in view of Slusar et al (U.S. Patent No. 9,147,353 B2) hereinafter Slusar.

Regarding claim 3, DeRuyck and Victor disclose the invention with respect to claim 2. DeRuyck further discloses wherein the program, when executed by the processor, causes the assistance system to determine the travel difficulty level of the vehicle [see Paragraph 0105 - discusses detecting a vehicle event (see Paragraphs 0106-0107 - discusses the sensor data collected such as a following distance (collision distance) and vehicle data such as sudden accelerations/decelerations)].
However, the combination of DeRuyck and Victor fails to disclose wherein the program, when executed by the processor, causes the assistance system to make a determination to not execute the first processing if the travel difficulty level is above a threshold value.
Slusar discloses wherein the program, when executed by the processor, causes the assistance system to determine the travel difficulty level of the vehicle [see Column 17 lines 5-57 – discusses determining that a vehicle is either driving amongst high risk or low risk traffic based on other vehicles around the vehicle, and determining whether a threshold is met based on the vehicle traveling in traffic and updating the driving behavior], and make a determination to not execute the first processing if the travel difficulty level is above a threshold value [see Column 17 lines 37-57 – discusses that if there is not a low risk of vehicles/drivers (above the threshold) then a driving score (relating to driving behavior) is unchanged].
Slusar suggests that by characterizing driver behaviors, safe and unsafe driving is determined for a driver of a vehicle via scoring [see Column 1 lines 47-43 and lines 55-60].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the acquired information as taught by DeRuyck to include acquiring a travel difficulty level of the vehicle and not execute processing if the travel difficulty level is above a threshold value as taught by Slusar in order to characterize driver behaviors via scoring [Slusar, see Column 1 lines 47-43 and lines 55-60].

Regarding claim 10, DeRuyck and Victor disclose the invention with respect to claim 2. DeRuyck further discloses wherein the program, when executed by the processor, causes the assistance system to determine the travel difficulty level of the vehicle [see Paragraph 0105 - discusses detecting a vehicle event (see Paragraphs 0106-0107 - discusses the sensor data collected such as a following distance (collision distance) and vehicle data such as sudden accelerations/decelerations)] and the driving proficiency level of the driver [see Paragraph 0080 - discusses acquiring driver history (see Paragraph 0040 - discusses proficiency of the drivers ability)], set a threshold value higher as the driving proficiency level increases [see Paragraph 0080 - discusses adapting a threshold based on driver history  (see Paragraphs 0040 and 0102 - discusses proficiency of the drivers ability), see Paragraph 0082 - discusses if there are quick accelerations and decelerations (see Paragraph 0040 - discusses that the driving profile includes accelerations and decelerations) and the vehicle is surrounded by traffic, the probability threshold is increased].
However, the combination of DeRuyck and Victor fails to disclose wherein the program, when executed by the processor, causes the assistance system to make a determination to not execute the first processing if the travel difficulty level is above the threshold value.
Slusar discloses wherein the program, when executed by the processor, causes the assistance system to determine the travel difficulty level of the vehicle [see Column 17 lines 5-57 – discusses determining that a vehicle is either driving amongst high risk or low risk traffic based on other vehicles around the vehicle] make a determination to not execute the first processing if the travel difficulty level is above the threshold value [see Column 17 lines 37-57 – discusses that if there is not a low risk of vehicles/drivers (above the threshold) then a driving score (relating to driving behavior) is unchanged].
Slusar suggests that by characterizing driver behaviors, safe and unsafe driving is determined for a driver of a vehicle via scoring [see Column 1 lines 47-43 and lines 55-60].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the driver assistance system that derives the driving proficiency level of the driver, and sets a threshold value higher as the driving proficiency level increases as taught by DeRuyck to include a determination to not execute processing if the travel difficulty level is above a threshold value as taught by Slusar in order to characterize driver behaviors [Slusar, see Column 1 lines 47-43 and lines 55-60].

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over DeRuyck in view of Victor further in view of Penilla et al (U.S. Publication No. 2016/0104486 A1) hereinafter Penilla.

Regarding claim 11, DeRuyck and Victor disclose the invention with respect to claim 1. 
However, the combination of DeRuyck and Victor fails to disclose wherein the assistance system executes a second processing relating to a second behavior model for an utterance, and the program, when executed by the processor, causes the assistance system to receive detected information for the utterance, and determine, as one or more information items affecting the accuracy of the second behavior model, at least one information item from among content of the utterance, a speaker of the utterance, and a processing position of the second behavior model.

Penilla discloses wherein the assistance system executes a processing relating to a behavior model for an utterance [see Paragraph 0154 - discusses that the vehicle learns the behavior of the driver based on the drivers actions/reactions], receive detected information for the utterance [see Paragraph 0142 - discusses receiving voice input], and determine, as one or more information items affecting the accuracy of the second behavior model, at least one information item from among content of the utterance [see Paragraph 0149 - discusses identifying words from the user], a speaker of the utterance [see Paragraph 0142 - discusses identifying a voice profile for a user], and a processing position of the behavior model [see Paragraph 0032 - discusses identifying that a conversation is taking place in a vehicle and learning].
Penilla suggests that by enabling vehicle response to a user’s voice input (using learning), the vehicle response can be tailored to the user so that the vehicle can respect/understand the user’s mood and state of mind [see Paragraph 0010].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assistance system as taught by DeRuyck to include a second behavior model for an utterance as taught by Penilla in order to enable vehicle response to a user’s voice input (using learning), so the vehicle response can be tailored to the user so that the vehicle can respect/understand the users mood and state of mind [Penilla, see Paragraph 0010].

Regarding claim 12, DeRuyck, Victor, and Penilla disclose the invention with respect to claim 11. Penilla further discloses wherein the program, when executed by the processor, causes the assistance system to determine the content of the utterance [see Paragraph 0149 - discusses identifying words from the user], and make a determination to not execute processing if the content of the utterance is unplanned [see Paragraph 0344 - discusses determining keywords of a conversation profile, and see Paragraph 0304 - discusses masking out noises of users (passengers or driver) and to focus on a specific user (passengers or driver), so the learning model ignores the users and processing is not executed].
Penilla suggests that by enabling vehicle response to a user’s voice input (using learning), the vehicle response can be tailored to the user so that the vehicle can respect/understand the user’s mood and state of mind [see Paragraph 0010].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assistance system as taught by DeRuyck to include a second behavior model for an utterance as taught by Penilla in order to enable vehicle response to a user’s voice input (using learning), so the vehicle response can be tailored to the user so that the vehicle can respect/understand the users mood and state of mind [Penilla, see Paragraph 0010].

Regarding claim 13, DeRuyck, Victor, and Penilla disclose the invention with respect to claim 11. Penilla further discloses wherein the program, when executed by the processor, causes the assistance system to determine the speaker of the utterance [see Paragraph 0142 - discusses identifying a voice profile for a user], make a determination to not execute processing if the speaker of the utterance is unplanned [see Paragraph 0341 - discusses determining a speaker, a driver or a passenger, and see Paragraph 0304 - discusses masking out noises of users (passengers or driver) and to focus on a specific user (passengers or driver), so the learning model ignores the users and processing is not executed for the ignored users].
Penilla suggests that by enabling vehicle response to a user’s voice input (using learning), the vehicle response can be tailored to the user so that the vehicle can respect/understand the user’s mood and state of mind [see Paragraph 0010].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assistance system as taught by DeRuyck to include a second behavior model for an utterance as taught by Penilla in order to enable vehicle response to a user’s voice input (using learning), so the vehicle response can be tailored to the user so that the vehicle can respect/understand the users mood and state of mind [Penilla, see Paragraph 0010].

Regarding claim 14, DeRuyck, Victor, and Penilla disclose the invention with respect to claim 11. Penilla further discloses wherein the program, when executed by the processor, causes the assistance system to determine the processing position of a behavior model [see Paragraph 0032 - discusses identifying that a conversation is taking place in a vehicle and learning], make a determination to not execute processing if the processing position of the behavior model is not spaced apart from an utterance position via a network [see Paragraphs 0032 and 0304 - discusses that a vehicle will mask out noises of users in a vehicle (position not spaced apart because the users are in the vehicle - which is the processing position) during a conversation in the vehicle (utterance position being in the vehicle), so the vehicle does not learn (execute processing) when users (utterance position) are conversing in the vehicle (not spaced apart), and see Paragraph 0185 - discusses vehicle has a network interface for communicating with cloud processing (see Paragraph 0011 – discusses sending data from the vehicle to a cloud via network)].
Penilla suggests that by enabling vehicle response to a user’s voice input (using learning), the vehicle response can be tailored to the user so that the vehicle can respect/understand the user’s mood and state of mind [see Paragraph 0010].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assistance system as taught by DeRuyck to include a second behavior model for an utterance as taught by Penilla in order to enable vehicle response to a user’s voice input (using learning), so the vehicle response can be tailored to the user so that the vehicle can respect/understand the users mood and state of mind [Penilla, see Paragraph 0010].

Regarding claim 15, DeRuyck and Victor disclose the invention with respect to claim 1. 
However, the combination of DeRuyck and Victor fails to disclose wherein the assistance system executes processing relating to a second behavior model for a device, and the program, when executed by the processor, causes the assistance system to: receive detected information for the device, and determine, as one or more information items affecting the accuracy of the second behavior model, at least one information item from among operation content of the device, human presence in a neighborhood of the device, and emotions of a person operating the device.

Penilla discloses wherein an assistance system executes processing relating to a behavior model for a device [see Paragraphs 0328-0329 - discusses learning user emotions through an input device], receive detected information for the device [see Paragraph 0329 - discusses receiving a touch input, and see Figure 36 below - depicts a device], and determine, as one or more information items affecting the accuracy of the behavior model, at least one information item from among operation content of the device [see Paragraph 0331 - discusses determining touch accuracy, touch duration, touch intensity (operation)], human presence in a neighborhood of the device [see Paragraph 0310 - discusses that a camera detects the presence of a person in the vehicle], and emotions of a person operating the device [see Paragraph 0330 - discusses touch characteristics for determining mood, state, mental state of the user (emotions)].

    PNG
    media_image3.png
    194
    371
    media_image3.png
    Greyscale

Figure 36 of Penilla

Penilla suggests that by enabling vehicle response to a user’s touch (see Paragraph 0017 – discusses using touch) input (using learning), the vehicle response can be tailored to the user so that the vehicle can respect/understand the users mood and state of mind [see Paragraph 0010].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assistance system as taught by DeRuyck to include a second behavior model for a device as taught by Penilla in order to enable vehicle response to a user’s touch input (using learning), so the vehicle response can be tailored to the user so that the vehicle can respect/understand the users mood and state of mind [Penilla, see Paragraph 0010].

Regarding claim 16, DeRuyck, Victor, and Penilla disclose the invention with respect to claim 15. Penilla further discloses wherein the assistance system determines the operation content of the device, and makes a determination to not execute processing if the operation content of the device is unplanned [see Paragraph 0138 - discusses identifying false positives, and see Paragraph 0350 - discusses if a touch is more than a % away from an icon then a determination is not made].
Penilla suggests that by enabling vehicle response to a user’s touch (see Paragraph 0017 – discusses using touch) input (using learning), the vehicle response can be tailored to the user so that the vehicle can respect/understand the users mood and state of mind [see Paragraph 0010].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assistance system as taught by DeRuyck to include a second behavior model for a device as taught by Penilla in order to enable vehicle response to a user’s touch input (using learning), so the vehicle response can be tailored to the user so that the vehicle can respect/understand the users mood and state of mind [Penilla, see Paragraph 0010].

Regarding claim 17, DeRuyck, Victor, and Penilla disclose the invention with respect to claim 15. Penilla further discloses wherein the assistance system determines the human presence in the neighborhood of the device, and makes a determination to not execute processing if the human presence if the human presence in the neighborhood of the device indicates no human presence [see Paragraph 0310 - discusses that a camera detects the presence of a person in the vehicle and is used in combination with other sensors (touch sensing device), if the person is not in the vehicle then learning will not take place].
Penilla suggests that by enabling vehicle response to a user’s touch (see Paragraph 0017 – discusses using touch) input (using learning), the vehicle response can be tailored to the user so that the vehicle can respect/understand the users mood and state of mind [see Paragraph 0010].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assistance system as taught by DeRuyck to include a second behavior model for a device as taught by Penilla in order to enable vehicle response to a user’s touch input (using learning), so the vehicle response can be tailored to the user so that the vehicle can respect/understand the users mood and state of mind [Penilla, see Paragraph 0010].

Regarding claim 18, DeRuyck, Victor, and Penilla disclose the invention with respect to claim 15. Penilla further discloses wherein the assistance system determines the emotions of the person operating the device, makes a determination to not execute processing if the emotions of the person operating the device is dissatisfaction [see Paragraph 0335 - discusses if the emotion detected is frustration, then the vehicle responses are moderated (see Paragraph 0301 - discusses types of vehicle responses including learning setting)].
Penilla suggests that by enabling vehicle response to a user’s touch (see Paragraph 0017 – discusses using touch) input (using learning), the vehicle response can be tailored to the user so that the vehicle can respect/understand the users mood and state of mind [see Paragraph 0010].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assistance system as taught by DeRuyck to include a second behavior model for a device as taught by Penilla in order to enable vehicle response to a user’s touch input (using learning), so the vehicle response can be tailored to the user so that the vehicle can respect/understand the users mood and state of mind [Penilla, see Paragraph 0010].

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665